

117 HR 2597 IH: To designate the United States courthouse located at 1501 North 6th Street in Harrisburg, Pennsylvania, as the “Judge Sylvia H. Rambo United States Courthouse”, and for other purposes.
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2597IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Perry (for himself, Ms. Wild, Mr. Fitzpatrick, Mr. Cartwright, Mr. Keller, and Mr. Reschenthaler) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the United States courthouse located at 1501 North 6th Street in Harrisburg, Pennsylvania, as the Judge Sylvia H. Rambo United States Courthouse, and for other purposes.1.Judge Sylvia H. Rambo United States Courthouse(a)DesignationThe United States courthouse located at 1501 North 6th Street in Harrisburg, Pennsylvania, shall be known and designated as the Judge Sylvia H. Rambo United States Courthouse.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in subsection (a) shall be deemed to be a reference to the Judge Sylvia H. Rambo United States Courthouse. 